COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Houston Livestock Show & Rodeo, Inc.

Appellate case number:      01-18-00825-CV

Trial court case number:    2017-19367

Trial court:                334th District Court of Harris County

      Real party in interest, Dolcefino Communications, LLC d/b/a Dolcefino
Consulting, has filed an “Emergency Motion for Clarification and Stay.” The motion is
denied.
       It is so ORDERED.


Judge’s signature: _/s/ Russell Lloyd    ______________________________________
                    Acting individually     Acting for the Court

Date: September 19, 2018